IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

CLIFFORD L. ENNIS, III, KATHY               NOT FINAL UNTIL TIME EXPIRES TO
D. ENNIS, and ENNIS III, INC., a            FILE MOTION FOR REHEARING AND
Florida corporation,                        DISPOSITION THEREOF IF FILED

      Petitioners,                          CASE NO. 1D14-3463

v.

JAMES J. TAYLOR, JR., as Personal
Representative of the Estate of Mary
Idell Ennis, Deceased,

     Respondent.
_______________________________/

Opinion filed January 21, 2015.

An appeal from Petition for Writ of Certiorari - original jurisdiction.

William H. Davie, II, of The Davie Law Firm, P.A., Green Cove Springs, for
Petitioners.

Lanny Russell and Nicholas W. Morcom of Smith Hulsey & Busey, Jacksonville,
for Respondent.




PER CURIAM.

      DENIED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.